Case: 15-51109      Document: 00513566399         Page: 1    Date Filed: 06/27/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-51109
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 27, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

JOSE ROLANDO DESANTIAGO,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                               No. 2:14-CR-1754-1




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       Jose Desantiago claims the within-guidelines term of 60 months



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51109     Document: 00513566399    Page: 2   Date Filed: 06/27/2016


                                    No. 15-51109

imposed on his conviction of illegal reentry was greater than necessary to meet
the goals of 18 U.S.C. § 3553(a). He further avers that U.S.S.G. § 2L1.2 is not
empirically based, that the sentence fails to account for the nonviolent nature
of his offense, and that the guideline range does not reflect his cultural
assimilation.

      This court reviews a sentence for abuse of discretion. See Gall v. United
States, 552 U.S. 38, 51 (2007); United States v. Cisneros-Gutierrez, 517 F.3d
751, 764 (5th Cir. 2008). A within-guidelines sentence is entitled to a presump-
tion of reasonableness. See United States v. Campos-Maldonado, 531 F.3d 337,
338 (5th Cir. 2008).

      The record reflects that the district court adequately considered the
§ 3553(a) factors. See United States v. Mondragon-Santiago, 564 F.3d 357, 360
(5th Cir. 2009). Although Desantiago contends that this court should not apply
the presumption of reasonableness because § 2L1.2 lacks an empirical basis,
he concedes that that argument is foreclosed by Mondragon-Santiago, 564 F.3d
at 366. Desantiago’s theory regarding cultural assimilation is also insufficient
to rebut the presumption. See United States v. Lopez-Velasquez, 526 F.3d 804,
807 (5th Cir. 2008). Further, we have rejected the notion that the guidelines
overstate the seriousness of the offense of illegal reentry. See United States v.
Gomez-Herrera, 523 F.3d 554, 565–66 (5th Cir. 2008); United States v. Juarez-
Duarte, 513 F.3d 204, 212 (5th Cir. 2008).

      Because Desantiago has failed to demonstrate that the district court did
not consider a sentencing factor that should have received significant weight,
that it gave significant weight to a factor it should have discounted, or that it
made a clear error of judgment when it balanced the relevant factors, he has
not rebutted the presumption of reasonableness. See United States v. Cooks,
589 F.3d 173, 186 (5th Cir. 2009). The judgment of sentence is AFFIRMED.


                                       2